Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 06/05/21.
3.	Claims 1-10 are under examination.
4.	Claims 1-4 & 7-9 are amended.

Response to Arguments
5.	Applicant’s amendment filed on 06/05/21, with respect to claims 1-10 are rejected under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the 35 U.S.C. 103 rejections have been withdrawn.
6.	Applicant amendment filed on 06/05/21, with regards specification objection (title and abstract) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
7.	Applicant amendment filed on 06/05/21, with regards claim objection (1 & 7) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.

Allowable Subject Matter
8.	Claims 1-10 are allowed in light of the applicant’s argument, amendment, and in light of the prior art in the record. 

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Maamari et al. 2019/0356364 A1 (Title: System and method for communication system training) (See FIG. 2 & Para. 0086, 0093 & 0097).
B.	Kish et al. 2018/0091178 A1 (Title: Closed-llop automatic channel selection) (See FIG. 2 Para. 0020, 0024-0026 & 0032).
C.	Yokomakura et al. 2012/0134441 A1 (Title: Wireless communication system, base station, apparatus, and mobile station apparatus) (See Para. 0042, 0048 & 0053).

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469